Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed March 18, 2022.
 
The proposed amendment has been entered and made of record.  Claims 1, 5, 8, 10-12 have been amended to more particularly point out and distinctly claim the invention.   
Claims 2, 7 and 14-25 have been cancelled.   
A new set of claims 26-28 is introduced.

Applicant's amendment with respect to the pending claims 1, 3-6, 8-13 and 26-28, filed March 18, 2022, places the application in condition for allowance.

Claims 1, 3-6, 8-13 and 26-28 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that wherein the molded shell is configured to be disposed between the cut-resistant fabric outer layer and the inner fabric lining in a rear portion, a bottom portion and side portions of the body; wherein the molded shell has a curved L-shape having an upright portion lining the rear portion of the body, top portion, a bottom portion lining the bottom portion of the body, and side portions lining the side portions of the body; the side portions of the molded shell joining 
an opening to the interior storage compartment formed between a front portion and the rear portion of the body;
a zipper attached to the front portion and the rear portion of the body configured to selectively open and close the opening, wherein the zipper extends along the side portions and top portion of the body; 
a cut resistant flap attached to the side portions and top portion of the body on the front portion of the body, wherein the cut resistant flap selectively covers the zipper on the side portions and top portion of the body; 
at least one flap hole in the cut resistant flap; and 
at least one cable receiving element attached to the side portions and top portion of the body on the rear portion of the body, wherein each of the at least one cable receiving elements is configured to be insertable into a corresponding one of the at least one flap holes and is also configured to receive a zipper securement cable when the cut resistant flap covers the zipper, wherein the zipper securement cable is configured to secure the cut resistant flap over the zipper and prevent access to the zipper on the side portions and top portion of the body.

Claim 10 is allowed as evident by applicant’s amendment to incorporate the claims which are objected to be as being dependent upon a rejected base claim, but would be allowable if 

Claims 3-6, 8, 9, 11-13 and 26-28 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684